 

Exhibit 10.3

 

LIBERTY MEDIA CORPORATION

2017 OMNIBUS INCENTIVE PLAN

(As Established as of May 24, 2017)

 

PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT

 

THIS PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is
entered into effective as of [Date], 2020 by and between LIBERTY MEDIA
CORPORATION, a Delaware corporation (the “Company”), and Gregory B. Maffei (the
“Grantee”).

 

The Grantee is employed as of the Grant Date as the President and Chief
Executive Officer of the Company pursuant to the terms of an employment
agreement between the Company and the Grantee dated effective as of December 13,
2019 (as amended and/or amended and restated from time to time, the “Employment
Agreement”). The Company has adopted the Liberty Media Corporation 2017 Omnibus
Incentive Plan (as may be amended prior to or after the Grant Date, the “Plan”),
a copy of which as in effect on the Grant Date is attached via a link at the end
of this online Agreement as Exhibit A and by this reference made a part hereof,
for the benefit of eligible employees and independent contractors of the Company
and its Subsidiaries. Capitalized terms used and not otherwise defined herein or
in the Employment Agreement will have the meaning given thereto in the Plan.

 

The Company and the Grantee therefore agree as follows:

 

1.            Definitions. All capitalized terms not defined in this Agreement
that are defined in the Employment Agreement will have the meanings ascribed to
them in the Employment Agreement. The following terms, when used in this
Agreement, have the following meanings:

 

“2020 Performance Equity Program” means the 2020 Performance Equity Program
approved by the Committee on March __, 2020, which established performance
criteria with respect to vesting of the Restricted Stock Units, a copy of which
has been provided to the Grantee.

 

“BATRK Common Stock” means the Company’s Series C Liberty Braves Common Stock,
$0.01 par value.

 

“BATRK Restricted Stock Units” means Restricted Stock Units that represent the
right to receive shares of BATRK Common Stock.

 

“Cause” has the meaning specified in the Employment Agreement.

 

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.

 

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

 

“Committee Certification Date” has the meaning specified in Section 3(a).

 



1

 

 

“Common Stock” means the Company’s BATRK Common Stock, FWONK Common Stock and/or
LSXMK Common Stock, as the context requires.

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Disability” has the meaning specified in the Employment Agreement.

 

“Dividend Equivalents” has the meaning specified in the Plan.

 

“Employment Agreement” has the meaning specified in the recitals to this
Agreement.

 

“FWONK Common Stock” means the Company’s Series C Liberty Formula One Common
Stock, $0.01 par value.

 

“FWONK Restricted Stock Units” means Restricted Stock Units that represent the
right to receive shares of FWONK Common Stock.

 

“Good Reason” has the meaning specified in the Employment Agreement.

 

“Grant Date” means March __, 2020.

 

“Grantee” has the meaning specified in the preamble to this Agreement.

 

“LSXMK Common Stock” means the Company’s Series C Liberty SiriusXM Common Stock,
$0.01 par value.

 

“LSXMK Restricted Stock Units” means Restricted Stock Units that represent the
right to receive shares of LSXMK Common Stock.

 

“Performance Metrics” has the meaning specified in the Employment Agreement.

 

“Plan” has the meaning specified in the recitals of this Agreement.

 

“Required Withholding Amount” has the meaning specified in Section 5.

 

“Restricted Stock Units” has the meaning specified in the Plan, and can refer to
the BATRK Restricted Stock Units, the FWONK Restricted Stock Units and/or the
LSXMK Restricted Stock Units, as the context requires.

 

“Separation” means the date as of which the Grantee is no longer employed by the
Company or any of its Subsidiaries.

 

“Target RSUs” has the meaning set forth in Section 2.

 

“Unpaid Dividend Equivalents” has the meaning specified in Section 3(c).

 

“Vested Dividend Equivalents” has the meaning specified in Section 10.

 



2

 

 

“Vesting Date” means each date on which any Restricted Stock Units cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and which for the avoidance of doubt, shall be the Committee Certification Date
or, if applicable, the date of Grantee’s Separation as described in Section
7(a)(i).

 

2.            Grant of Restricted Stock Units. Subject to the terms and
conditions herein and in the Plan, the Company hereby awards to the Grantee as
of the Grant Date, a target Award of [___] BATRK Restricted Stock Units, [___]
FWONK Restricted Stock Units and [___] LSXMK Restricted Stock Units
(collectively, the “Target RSUs”), with the opportunity to earn between 0% and
150% of the Target RSUs as vested Restricted Stock Units, each representing the
right to receive one share of the applicable class of Common Stock, subject to
the conditions and restrictions set forth below in this Agreement and in the
Plan. Regarding the last sentence of Section 8.5 of the Plan, the Company
acknowledges and agrees that there are no restrictions, terms or conditions that
will cause a forfeiture of the Target RSUs or any Dividend Equivalents with
respect thereto that are not set forth in this Agreement.

 

3.            Conditions of Vesting. Unless otherwise determined by the
Committee in its sole discretion (provided that such determination is not
adverse to the Grantee), the Restricted Stock Units will vest only in accordance
with the conditions stated in this Section 3. Upon vesting, Restricted Stock
Units and the related Dividend Equivalents shall not be subject to forfeiture
other than as provided in Section 9 hereof.

 

(a)           After December 31, 2020 but on or prior to March 15, 2021, the
Committee will certify that portion, if any, of the Target RSUs that will vest
based on the Performance Metrics established in the 2020 Performance Equity
Program, the date as of which such certification is made being referred to as
the “Committee Certification Date.” The number of Target RSUs that will become
vested Restricted Stock Units may range from 0% to 150% of the Target RSUs, but
if the Committee’s pre-established level of target performance is achieved, at
least 100% of the Target RSUs will vest. The payout level associated with the
Target RSUs will apply in a uniform manner to the BATRK Restricted Stock Units,
FWONK Restricted Stock Units and LSXMK Restricted Stock Units.

 

(b)           The Committee will promptly notify the Grantee regarding the
number of Restricted Stock Units, if any, that have vested pursuant to Section
3(a) as of the Committee Certification Date (with any fractional Restricted
Stock Unit rounded up to the nearest whole Restricted Stock Unit).

 

(c)            Any Dividend Equivalents with respect to the vested Restricted
Stock Units that have not theretofore become Vested Dividend Equivalents
(“Unpaid Dividend Equivalents”) will become vested and payable to the extent
that the Restricted Stock Units related thereto shall have become vested in
accordance with this Agreement. Notwithstanding the foregoing, but subject to
Section 7, the Grantee will not vest, pursuant to this Section 3, in Target RSUs
or related Unpaid Dividend Equivalents in which the Grantee would otherwise vest
as of a given date if the Grantee has not been continuously employed by the
Company from the Grant Date through such date (the vesting or forfeiture of such
Restricted Stock Units and related Unpaid Dividend Equivalents to be governed
instead by Section 7).

 



3

 

 

4.            Settlement of Restricted Stock Units. Settlement of Restricted
Stock Units (and related Unpaid Dividend Equivalents) that vest in accordance
with Section 3 or 7 shall be made as soon as administratively practicable after
the applicable Vesting Date, but in no event later than March 15, 2021.
Settlement of vested Restricted Stock Units shall be made in payment of shares
of Common Stock, together with any related Dividend Equivalents, in accordance
with Section 6. Any shares of Common Stock so received shall be fully vested.

 

5.             Mandatory Withholding for Taxes. To the extent that the Company
is subject to withholding tax requirements under any national, state, local or
other governmental law with respect to the award of the Restricted Stock Units
to the Grantee or the vesting or settlement thereof, or the designation of any
Dividend Equivalents as payable or distributable or the payment or distribution
thereof, the Grantee must make arrangements satisfactory to the Company to make
payment to the Company or its designee of the amount required to be withheld
under such tax laws, as determined by the Company (collectively, the “Required
Withholding Amount”). To the extent such withholding is required, the Company
shall withhold (a) from the shares of such class of Common Stock represented by
such vested Restricted Stock Units and otherwise deliverable to the Grantee a
number of shares of such class of Common Stock and/or (b) from any related
Dividend Equivalents otherwise deliverable to the Grantee an amount of such
Dividend Equivalents, which collectively have a value (or, in the case of
securities withheld, a Fair Market Value) as of the date the obligation to
withhold arises equal to the Required Withholding Amount, unless the Grantee
remits the Required Withholding Amount to the Company or its designee in cash in
such form and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been made.
Notwithstanding any other provisions of this Agreement, the delivery of any
shares of Common Stock represented by vested Restricted Stock Units and any
related Dividend Equivalents may be postponed until any required withholding
taxes have been satisfied. Notwithstanding the foregoing or anything contained
herein to the contrary, (i) the Grantee may, in his sole discretion, direct the
Company to deduct from the shares of Common Stock represented by vested
Restricted Stock Units and otherwise deliverable to the Grantee a number of
shares of the class of Common Stock represented by such Restricted Stock Units
having a Fair Market Value on the date the obligation to withhold arises equal
to the Required Withholding Amount and (ii) the Company will not withhold any
shares of Common Stock to pay the Required Withholding Amount if the Grantee has
remitted cash to the Company or a Subsidiary or designee thereof in an amount
equal to the Required Withholding Amount by such time as the Company may
require.

 

6.             Delivery by the Company. As soon as practicable after the vesting
of Restricted Stock Units, and any related Unpaid Dividend Equivalents, pursuant
to Section 3 or 7 (but in no event later than March 15, 2021), and subject to
the withholding referred to in Section 5, the Company will (a) register in a
book entry account in the name of the Grantee, or cause to be issued and
delivered to the Grantee (in certificate or electronic form), that number and
class of shares of Common Stock represented by such vested Restricted Stock
Units and any securities representing related vested Unpaid Dividend
Equivalents, and (b) cause to be delivered to the Grantee any cash payment
representing related vested Unpaid Dividend Equivalents. Any delivery of
securities will be deemed effected for all purposes when a certificate
representing, or statement of holdings reflecting, such securities and, in the
case of any Unpaid Dividend Equivalents, any other documents necessary to
reflect ownership thereof by the Grantee, have been delivered personally to the
Grantee or, if delivery is by mail, when the Grantee has received such
certificates or other documents. Any cash payment will be deemed effected when a
check from the Company, payable to the Grantee and in the amount equal to the
amount of the cash owed, has been delivered personally to the Grantee or, if
delivery is by mail, upon receipt by the Grantee.

 



4

 

 

7.             Termination of Restricted Stock Units. The Restricted Stock Units
will be forfeited and terminate at the time specified below:

 

(a)           Any Restricted Stock Units that do not become vested in accordance
with Section 3 of this Agreement or this Section 7 as of the Committee
Certification Date, and any related Unpaid Dividend Equivalents, will
automatically be forfeited as of the Close of Business on the Committee
Certification Date.

 

(b)           Notwithstanding the provisions of Section 3, (i) if the Grantee’s
Separation occurs prior to the Close of Business on December 31, 2020 as a
result of death, Disability, termination by the Company without Cause or
termination by the Grantee with Good Reason, the Restricted Stock Units, to the
extent not theretofore vested, and any related Unpaid Dividend Equivalents, will
be immediately vested and settled with respect to 100% of the Target RSUs
pursuant to Section 4, or (ii) if the Grantee’s Separation occurs prior to the
Close of Business on December 31, 2020 by reason of the Grantee’s voluntary
termination by the Grantee without Good Reason, the Restricted Stock Units, to
the extent not theretofore vested, and any related Unpaid Dividend Equivalents,
will remain outstanding until the Committee Certification Date and a pro rata
portion of the Restricted Stock Units will vest under Section 3 on such date to
the extent the Committee certifies they have vested in accordance with Section 3
(but in no event at a level less than 100% of the Target RSUs, regardless of
actual performance), such pro rata portion to be equal to the product of the
number of Restricted Stock Units that would otherwise vest, multiplied by a
fraction, the numerator of which is the number of calendar days that have
elapsed in calendar year 2020 through the date of Separation, and the
denominator of which is 365 days; provided, that if the Grantee remains employed
until the Close of Business on December 31, 2020 and the Grantee’s Separation
then occurs for any reason on or prior to the Committee Certification Date, the
Restricted Stock Units and the related Unpaid Dividend Equivalents will remain
outstanding until the Committee Certification Date and will vest under Section 3
on such date to the extent the Committee certifies they have vested in
accordance with Section 3. Upon forfeiture of any unvested Restricted Stock
Units, and any related Unpaid Dividend Equivalents, such Restricted Stock Units
and any related Unpaid Dividend Equivalents will be immediately cancelled, and
the Grantee will cease to have any rights with respect thereto.

 

8.            Nontransferability of Restricted Stock Units. Restricted Stock
Units and any related Unpaid Dividend Equivalents, are not transferable (either
voluntarily or involuntarily) before or after the Grantee’s death, except as
follows: (a) during the Grantee’s lifetime, pursuant to a Domestic Relations
Order issued by a court of competent jurisdiction that is not contrary to the
terms and conditions of the Plan or this Agreement, and in a form acceptable to
the Committee; or (b) after the Grantee’s death, by will or pursuant to the
applicable laws of descent and distribution, as may be the case. Any person to
whom Restricted Stock Units are transferred in accordance with the provisions of
the preceding sentence shall take such Restricted Stock Units subject to all of
the terms and conditions of the Plan and this Agreement, including that the
vesting and termination provisions of this Agreement will continue to be applied
with respect to the Grantee. Certificates representing Restricted Stock Units
that have vested may be delivered (or, in the case of book entry registration,
registered) only to the Grantee (or during the Grantee’s lifetime, to the
Grantee’s court appointed legal representative) or to a person to whom the
Restricted Stock Units have been transferred in accordance with this Section.

 



5

 

 

9.            Forfeiture for Misconduct and Repayment of Certain Amounts. If (i)
a material restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement. “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of Common Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of Common Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee. By
way of clarification, “Forfeitable Benefits” will not include any shares of
Common Stock delivered in respect of the vesting of any Restricted Stock Units
during the Misstatement Period or any securities received as Dividend
Equivalents in respect thereof, in each case that are not sold, exchanged,
transferred or otherwise disposed of during the Misstatement Period.
“Misstatement Period” means the 12-month period beginning on the date of the
first public issuance or the filing with the Securities and Exchange Commission,
whichever occurs earlier, of the financial statement requiring restatement.

 

10.          No Stockholder Rights; Dividend Equivalents. The Grantee will not
be deemed for any purpose to be, or to have any of the rights of, a stockholder
of the Company with respect to any shares of Common Stock represented by any
Restricted Stock Units unless and until such time as shares of Common Stock
represented by vested Restricted Stock Units have been delivered to the Grantee
in accordance with Section 6, nor will the existence of this Agreement affect in
any way the right or power of the Company or any stockholder of the Company to
accomplish any corporate act, including, without limitation, any
reclassification, reorganization or other change of or to its capital or
business structure, merger, consolidation, liquidation or sale or other
disposition of all or any part of its business or assets. The Grantee will have
no right to receive, or otherwise with respect to, any Dividend Equivalents
until such time, if ever, as (a) the Restricted Stock Units with respect to
which such Dividend Equivalents relate shall have become vested, or (b) such
Dividend Equivalents shall have become vested in accordance with the third to
last sentence of this Section, and, if vesting does not occur, the related
Dividend Equivalents will be forfeited. Dividend Equivalents shall not bear
interest or be segregated in a separate account. Notwithstanding the foregoing,
the Committee may, in its sole discretion, accelerate the vesting of any portion
of the Dividend Equivalents (the “Vested Dividend Equivalents”). The settlement
of any Vested Dividend Equivalents shall be made as soon as administratively
practicable after the accelerated vesting date, but in no event later than March
15, 2021. With respect to any Restricted Stock Units and Dividend Equivalents,
the Grantee is a general unsecured creditor of the Company.

 



6

 

 

11.          Adjustments. If the outstanding shares of Common Stock are
subdivided into a greater number of shares (by stock dividend, stock split,
reclassification or otherwise) or are combined into a smaller number of shares
(by reverse stock split, reclassification or otherwise), or if the Committee
determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
shares of Common Stock or other similar corporate event (including mergers or
consolidations) affects shares of Common Stock such that an adjustment is
required to preserve the benefits or potential benefits intended to be made
available under this Agreement, then the applicable Restricted Stock Units will
be subject to adjustment in such manner as the Committee, in its sole
discretion, deems equitable and appropriate in connection with the occurrence of
any of the events described in this Section 11 following the Grant Date.

 

12.          Restrictions Imposed by Law. Without limiting the generality of
Section 10.8 of the Plan, the Company will not be obligated to deliver any
shares of Common Stock represented by vested Restricted Stock Units or
securities constituting any Unpaid Dividend Equivalents if counsel to the
Company determines that the issuance or delivery thereof would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which shares of Common Stock or such other securities are
listed or quoted. The Company will in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock
represented by vested Restricted Stock Units or securities constituting or cash
payment related to any Unpaid Dividend Equivalents to comply with any such law,
rule, regulation, or agreement.

 

13.          Notice. Unless the Company notifies the Grantee in writing of a
different procedure or address, any notice or other communication to the Company
with respect to this Agreement will be in writing and will be delivered
personally or sent by United States first class mail, postage prepaid and
addressed as follows:

 

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attn: Chief Legal Officer

 

Unless the Company elects to notify the Grantee electronically pursuant to the
online grant and administration program or via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by United States first class
mail, postage prepaid, to the Grantee’s address as listed in the records of the
Company on the date of this Agreement, unless the Company has received written
notification from the Grantee of a change of address.

 



7

 

 

14.          Amendment. Notwithstanding any other provision hereof, this
Agreement may be amended from time to time as approved by the Committee as
contemplated in the Plan. Without limiting the generality of the foregoing,
without the consent of the Grantee,

 

(a)           this Agreement may be amended from time to time as approved by the
Committee (i) to cure any ambiguity or to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein,
(ii) to add to the covenants and agreements of the Company for the benefit of
the Grantee or surrender any right or power reserved to or conferred upon the
Company in this Agreement, subject to any required approval of the Company’s
stockholders, and provided, in each case, that such changes or corrections will
not adversely affect the rights of the Grantee with respect to the Award
evidenced hereby, or (iii) to make such other changes as the Company, upon
advice of counsel, determines are necessary because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

 

(b)           subject to any required action by the Board or the stockholders of
the Company, the Restricted Stock Units granted under this Agreement may be
canceled by the Company and a new Award made in substitution therefor, provided,
that the Award so substituted will satisfy all of the requirements of the Plan
as of the date such new Award is made and no such action will adversely affect
any Restricted Stock Units (after taking into account any related Unpaid
Dividend Equivalents).

 

15.          Grantee Employment. Nothing contained in this Agreement, and no
action of the Company or the Committee with respect hereto, will confer or be
construed to confer on the Grantee any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate the
Grantee’s employment at any time, with or without Cause, subject to the
provisions of the Employment Agreement.

 

16.          Nonalienation of Benefits. Except as provided in Section 8, (a) no
right or benefit under this Agreement will be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same will be
void, and (b) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.

 

17.          Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Any dispute with
respect to the enforcement or interpretation of this Agreement shall be subject
to the arbitration provisions set forth in Section 9.12 of the Employment
Agreement, whether or not the “Employment Period” under such agreement has
ended.

 



8

 

 

18.          Construction. References in this Agreement to “this Agreement” and
the words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits
and Schedules appended hereto, including the Plan. All references to “Sections”
in this Agreement shall be to Sections of this Agreement unless explicitly
stated otherwise. The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense. All decisions of the Committee
upon questions regarding this Agreement or the Plan will be conclusive. Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control. The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.

 

19.          Rules by Committee. The rights of the Grantee and the obligations
of the Company hereunder will be subject to such reasonable rules and
regulations as the Committee may adopt from time to time.

 

20.          Entire Agreement. This Agreement, together with the applicable
provisions of the Employment Agreement, is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the Award. The Grantee and the Company hereby declare and
represent that no promise or agreement not expressed herein or in the Employment
Agreement has been made regarding the Award and that this Agreement, together
with the Employment Agreement, contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. Subject to
the restrictions set forth in Sections 8 and 16, this Agreement will be binding
upon and inure to the benefit of the parties and their respective heirs,
successors and assigns.

 

21.          Grantee Acceptance. The Grantee will signify acceptance of the
terms and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company or by such other method as may be agreed by the
Grantee and the Company.

 

22.          Code Section 409A Compliance. To the extent that the provisions of
Section 409A of the Code or any U.S. Department of the Treasury regulations
promulgated thereunder are applicable to any Restricted Stock Unit or Dividend
Equivalent, the parties intend that this Agreement will meet the requirements of
such Code section and regulations and that the provisions hereof will be
interpreted in a manner that is consistent with such intent. The Grantee will
cooperate with the Company in taking such actions as the Company may reasonably
request to assure that this Agreement will meet the requirements of Section 409A
of the Code and any U.S. Department of the Treasury regulations promulgated
thereunder and to limit the amount of any additional payments required by
Section 9.7 of the Employment Agreement to be made to the Grantee.

 



9

 